I am not in accord with the opinion of Mr. Justice BUSHNELL "that Carter's *Page 660 
negligence, if any, was a question of fact for the jury."
Carter, the driver of plaintiff's tractor and trailer, was familiar with the road. He knew the road was under construction and that the shoulders of the road were being graded. He was following an automobile down Snake hill at a distance of 65 to 75 feet; was 500 feet to the east of the excavation when he first saw the lights on each corner of it; was travelling at the rate of 35 miles per hour; and could stop his tractor in a distance of 60 feet. Carter testified: "When I was 100 feet east of the flares I was about 60 feet from the car ahead and gaining on him. He was then between me and the flares. When he was about 25 feet from the hole I started passing him. * * * It was pretty dusty, but not foggy that night. There was dust along there but I don't know how far I drove into the dust cloud before I hit the fence." When bright his lights would show "about 190 feet."
Clarence W. Leedy, a witness produced by plaintiffs, testified: "I was employed by the Globe Construction Company. * * * The fence was between 3 and 4 feet from the end of the excavation. The fence was a picket fence, painted red. * * * I helped Mr. Rendel place his flares. He placed three flares across the road. Two right at the corners of his fence, back something like 8 or 10 feet, and one in the neighborhood of 50 or 60 feet right in the middle of the road. * * * The fence was clear across the pavement east of the hole. Mr. Rendel, I believe, was about 75 feet in front of the light that was in the center of the pavement, with a red flag and a white handkerchief tied to the end of it."
In Thompson v. Southern Michigan Transportation Co.,261 Mich. 440, we said: *Page 661 
"It is well settled that it is negligence as a matter of law to drive an automobile along a public highway in the dark at such speed it cannot be stopped within the distance that objects can be seen ahead. Spencer v. Taylor, 219 Mich. 110; Holsaple
v. Superintendents of Poor of Menominee County, 232 Mich. 603;Bowmaster v. William H. DePree Co., 252 Mich. 505.
"`No person shall drive any vehicle upon a highway at a speed greater than will permit him to bring it to a stop within the assured clear distance ahead.' 1 Comp. Laws 1929, § 4697. * * *
"It is not enough that a driver be able to begin to stop within the range of his vision or that he use diligence to stop after discerning an object. The rule makes no allowance for delay in action. He must, on peril of legal negligence, so drive that he can and will discover an object, perform the manual acts necessary to stop, and bring the car to a complete halt within such range. Ruth v. Vroom, 245 Mich. 88 (62 A.L.R. 1528);Haney v. Troost, 242 Mich. 693. Stress is placed upon the atmospheric conditions existing at the time of the accident. These conditions have been held not to change the rule. Budnick
v. Peterson, 215 Mich. 678; Haney v. Troost, supra; Lett v.Summerfield  Hecht, 239 Mich. 699; Elrich v. Schwaderer,251 Mich. 33."
In the case at bar plaintiffs' driver did not have such control of his truck and trailer as to stop within the assured clear distance ahead. (1 Comp. Laws 1929, § 4697, as amended by Act No. 318, Pub. Acts 1939 [Comp. Laws Supp. 1940, § 4697, Stat. Ann. 1943 Cum. Supp. § 9.1565].) He knew the highway was under repair, yet he drove to within 25 feet of the hole before putting on his brakes, knowing that he could not stop within a distance of 60 feet. If he had made proper observations he would have seen the flares and the fence, also the *Page 662 
flagman 50 feet east of the hole. His failure to see and heed what was plainly to be seen precludes recovery.
The judgment should be reversed without a new trial. Defendant should recover costs.
NORTH, C.J., concurred with SHARPE, J.